Case 2:18-cr-00625-JAK Document 48-1 Filed 03/20/19 Page 1 of 2 Page ID #:307



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
     UNITED STATES OF AMERICA,                )   Case No. CR 18-625-JAK
14                                            )
                                              )   [Proposed] ORDER
15                    Plaintiff,              )
                                              )
16              vs.                           )
                                              )
17                                            )
                                              )
18   SCOTT SEO,                               )
                                              )
19                                            )
                      Defendant.              )
20                                            )
     __________________________________       )
21
22
23
24
25
26
27
28
Case 2:18-cr-00625-JAK Document 48-1 Filed 03/20/19 Page 2 of 2 Page ID #:308



 1         The Court, having reviewed and considered Defendant Scott Seo’s Application
 2   for Leave to File Under Seal the Sentencing Memorandum of Defendant Scott Seo;
 3   Certification That Counsel Promptly Provided a Copy of the Presentence Report to
 4   Defendant, hereby orders that said document be filed under seal.
 5   Dated: _______________.               ___________________________
                                           The Honorable John A. Kronstadt
 6                                         United States District Court Judge
 7
 8   Respectfully submitted,
 9
   Stanley L. Friedman
10 Stanley L. Friedman
   Attorney for Petitioner
11 Scott Seo
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
